 ROADWAY EXPRESSRoadway Express,Inc.andKonstantinePetros.Case 8-CA-1685326 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 11 September 1984 Administrative LawJudge John H. West issued the attached decision.The Respondent filed exceptions and a supportingbrief.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RoadwayExpress, Inc.,Toledo,Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Order.'The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsDECISIONSTATEMENT OF THE CASEJOHN H. WEST, Administrative Law Judge. On acharge filedMarch 11, 1983, as amended on April 26,1983, by Konstantine Petros against Roadway Express,Inc. (Roadway), a complaint was issued April 29, 1983,alleging that Roadway violated Section 8(a)(1), (3), and(4) of the National Labor Relations Act (Act), collective-ly,by unlawfully discharging Petros because he filed acharge with the Board in Case 8-CA-14982-2 and testi-fied at the subsequent hearing on June 14, 1982, by sub-sequently disciplining Petros on four specified dates afterhis reinstatement, and by threatening Petros with disci-pline because he said he might file a grievance. Roadwaydenies violating the Act.A hearing was held on April 11-13, 1983, in Toledo,Ohio. Briefs were filed by the General Counsel (July1984), Roadway (August 1981),' and the Charging Party(August 1984).On the entire record in this proceeding, including myobservation of the witnesses and their demeanor, andafter considering the aforementioned briefs, I make thefollowing'Roadway was granted fourextensionsof time forfiling a briefFINDINGS OF FACT1.JURISDICTION357Roadway, a Delaware corporation, is an interstatemotor common carrier of general commodities As herepertinent itmaintainsa terminal at Toledo The com-plaint alleges,Roadway admits, and I find that at alltimesmaterial herein it has been engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. It is alleged, admitted, and I find that the Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehou-semenand Helpers of America, Local No. 20 (Team-sters) is now, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.IITHE ALLEGED UNFAIR LABOR PRACTICESPetros has worked as a dockworker for Roadway atitsToledo terminal since September 1972. He and ap-proximately 100 other dockworkers who load and unloadtrailers aremembers of the Teamsters, and Petros alsobelongs to and has been active in the Teamsters for aDemocratic Union (TDU) since March 1980.2Ivan Hofmann became manager of the involved termi-nal in October-1979 with the understanding that he wastomake the operation profitable. Disciplinary action in-creased over violations of Roadway's work rules andfreight handling rules.While the collective-bargainingagreement between Roadway and the Teamsters (J Exh.1), as it relates to the involved terminal, does not speakto progressive discipline, Hofmann testified that this wasthe approach taken to discipline And under the Ohio ad-dendum Q. Exh. 2) it was agreed that no member shallbe taken out of service without a hearing, with the em-ployer and union representative present, except for speci-fied serious violations.3As testified to by Hofmann,while an employee would be discharged for consumingalcoholic beverages or taking drugs while on duty or oncompany property, supervisors can exercise discretionregarding whether to issue a warning letter for less seri-ous violations such as where to walk when entering orleaving the terminal.4Hofmann testified that he reviewed all warning lettersto determine whether they should be issued, and inreaching his determiantion the factors considered were asIfollows:As long as the information on the warning letterwas factual--in other words, if they wrote downeverything that happened; that they wrote on therethat they had talked to the employee about'the in-2Regarding the TDU, Petros has been on the International SteeringCommittee, he was chairman of the Roadway committee, and he waselected as a trustee of the steering committee His picture and name haveappeared in TDU publications which were distributed to Roadway em-ployeesOn April 29, 1982, Petros was elected a Teamsters steward Ex-amples of gnevances Petros filed were introduced G C Exhs 40-44 Upto the time of the hearing herein Petros had filed 12 grievances9There are no written standards in Ohio for determining when a disci-plinary hearing should be held4While under the agreement the employee does not have the right tofile a grievance over a warning letter, he can protest it274 NLRB No. 52 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDfraction,when they talked to him, the time theytalked to him, the circumstances surrounding the in-cident; any witnesses that were in the general area;and that it was, in fact, a bona fide violation of thecontract, or a work rule.Also, Hofmann made the decision on whether or not tocall a hearing If one was called, the employee's workrecord for the preceding 9 months was reviewed 5In January 1981 Petros posted a resolution on the bul-letin boards in the breakrooms at the involved terminal,which resolution, if adopted by the membership, mighthave resulted in a strike. The resolution was removed bya supervisor. On February 27, 1981, Petros filed a chargewith the National Labor Relations Board over thatmatter. The charge was withdrawn in April 1981 whenRespondent agreed to the posting of TDU material solong as it was clearly identified as TDU literature. Thatsamemonth, when Petros posted notices on the involvedbulletin boards calling for the defeat of a union bylawsamendment, the bulletin boards were removed from therooms. Petros filed a charge on August 11, 1981, allegingthat Roadway violated the Act when it removed the bul-letin boards.A complaint was issued by the Board onJanuary 21, 1982. That case,Roadway Express,268NLRB 982 (1984) (referred to hereinafter as the bulletinboard case), will be dealt with infra. At this point it needonly be noted that the administrative law judge thereincredited the testimony of Petros and Emit Hudson thatwhen they asked Hofmann why the bulletin boards hadbeen removed he replied, saying, among other things,"that he was a stockholder in the Company, and that hedid not want any material posted on the bulletin boardswhich caused problems or called for strikers againstRoadway Express."Petros testified that he filed a number of unfair laborpractice charges with the Board in 1981 against theTeamsters, Roadway, and a grievance committee becausetheywould not process his grievances; and that theamended charge was dismissed in October 1981. Hof-mann testified that he was aware of but he was not both-ered by the fact that Petros filed numerous unfair laborpractice charges against Roadway.The then chief steward at the involved terminal, LouisLeasor, testified about a conversation he had in 1980 or1981with James Echelson, the assistantterminal manag-er at Roadway's Toledo terminal According to his testi-mony, after looking at the shift which was posted,Leasor said to Echelson, "I didn't see my buddy, Pete[Petros], on the list. Did you guys forget to call him?" towhich Echelson said "No, but I'd like to forget him."A coworker of Petros, James Hillabrand, testified asfollows about a conversation he had with one of Road-way's supervisors,Donald Bowles, around the end ofMay or the first of June 1982:Mr. Bowles come up to me and told me-madethe statement to me, at that time, that if I cared5 If the hearing was postponed at the behest of the employee, the workrecord was "frozen" or, in other words, the alleged violations which oc-curred within 9 months of the time the hearing was first scheduled, werestill consideredabout Mr Petros and his job, then I had better havea talk with himI said, "Well, what do you mean?"He said, "Well, we've been given orders, or beentold, to letter Mr. Petros until he either straightensup-we're going to letter him until he either quitsor he's fired."So that's-so after that, then, after he left, I wentover to talk to Pete and told Pete, you know, whathe had said, and that, you know, he better be care-ful.Bowles did not testify to deny making this statements Itwould appear that to the extent supervisors had somediscretion as to when to write up a warning letter, thatdiscretionno longer existed with respect to Petros.Whether Bowles' statement can be interpreted to meanthat Petros would be "lettered" even when he did notdeserve it will be treated infra.On June 14, 1982, Petros testified in the bulletin boardcase, supra.Dennis Gutman, an employee at the involved terminal,testifiedas follows regarding warning letters he andPetros received.Q. At what-between what period of time wereyou a union steward?A. Between April of `82 and the end of March of`84.Q In July 1982, were you witness to an incidentwhich involved Konstantine Petros getting a letterfor loitering?A. Yes.Q. Could you describe that incident?A. Well, I was working from 4:00 in the morninguntil 12:30, and Konnie was working from 11:00 inthe morning until 7:30 at night, and it was about-between 5 and 10 minutes till 11.00, and Konniewas on his way into work, and I was stacking, andIyelled across the dock athim ashe took his time-card out of the rack.And I-as I yelled at him,I said,"Guess who'sback to work?" Or "Buddy Tubbs is back to work.It's his first day back He's on the outbound."And Konnie was walking from the rack wherethe timecards are kept, to the outbound where hewas working, and he never even stopped. And as hewas halfway down to the outbound dock, BillScroggins came out of the center office, city dis-patch, and he ran down the dock to Konnie andBThe record does not reveal how much before this conversation theorder was given to "letter" Petros Hofmann testified "No" to the fol-lowing question"Did you evermake any statement,to any of your staffaskingthem to discipline Mr Petros in any manner different from anyoneelse?"(Emphasis added) Hofmann did not impress me as being the typeof individual who would ask anyone who worked for him to do some-thingRather, in my opinion Hofmann would order or tell the person orpersons what he wanted done For the reasons discussed infra, Hofmanndid not impress me as being a credible witness And Assistant TerminalManager Dean Schuler, who testified "No sir" to the following question"Did you ever indicate to any of your line supervisors, or T 0 M 's towatch Mr Petros more closely because of his union affiliations?" also didnot impress me as being a credible witness ROADWAYEXPRESStalked to him, and then he came back and told methat I was getting a letter for unauthorized break.And then I found out later on that the letter thatKonstantme got was a letter for loitering as he wascominginto work.Q.Did you get a letter from an unauthorizedbreak?A. Yes.Q Did-where wasKonstantinewhen youyelled at him?A He had just come up the steps He was justtaking his card out of the rack, out of the-wherethe timecards are kept, and I was stacking when Iyelled at him.Q. And what did he say to you?A.Well, he-the only words that he said to mewas "Who?" when I said, "Guess who's back towork?"And I told him who was back to work and hekept right on walking.Q Walking towards?A. Towards he was supposed to be working thatday.Around July 27 or 29, 1982, Petros and Chief StewardGary Tubbs, while attending joint area grievance com-mittee hearings, were advised during a sidebar meetingthatHofmann had applied for a flexible workweek.Petros explained the concept as follows:The flexible work week concept is-before-nor-mally, people would either work a Monday throughFriday shift and have the weekend off, or a Tues-day through Saturday shift and have Sunday orMonday off.If the company needs them to work during theweekend theycall them intowork fortime and ahalf or double time, which is overtime.Thisis the standard national master freight agree-ment type of situation where an employee worksMonday through Friday or Tuesday through Satur-day. But the flexible work week agreement cameinto effect with the option to put it in came intoeffect in 1976.This is where the company can put employees towork on Monday-I mean on a Saturday andSunday for straight time. For example, give themThursday or Wednesday off.This concept came into the national masterfreight agreement in 1976Well, in 1976, we agreed, the employees therevoted and agreed to set up an agreement where 189employees were red circled. In other words, theywere guaranteed the right to work either Mondayor Tuesday through for RoadwayExpress, as longas they work for Roadway Express.Also, shifts were guaranteed, the starting timesand the amount of people on these shifts were writ-359ten down,and we were also guaranteed six andseven days of work.Petros forwarded the following certified mail letter(G.C.Exh. 64) and posted it on Roadway's bulletinboards on August 3, 1982:HAROLD LEU, PRESIDENTLOCAL 20, TEAMSTERS435 SOUTH HAWLEY STREETTOLEDO, OHIO, 43609Dear Sir and BrotherRecently I was informed that Roadway ExpressDock Terminal Manager Ivan Hoffman [sic] isgoing to ask for approval of a newly negotiatedOhio FlexibleWorkweek as provided for in theOhio Addendum and that the matter be placed onthe Ohio Joint State Committee. I and my fellowTeamsters Brothers on the Dock are very con-cerned about this I hope you will stop this.Iwish to ask you and your staff for the followinginformation concerning this situation. I hope youwill cooperate with me-1. I want acopy of this New Ohio Addendum.2Give me copies of all Riders and Agree-ments negotiatedby the Ohio Conference sinceJanuary of 1981 that effect my employment atRoadway Express.3.A copy of the new Ohio Guidlines [sic]which cover Flexible Workweeks in Ohio.4.Any new Local Agreements negotiated byLocal 20 and Roadway Express since January of1981.,5. I realise [sic] that under the IBT Constitu-tion and The Labor Management Reporting Act,Iam entitled [sic] to all these vital documentssigned or in the possession of my union(requests1-4).,6What is the position of Harold Leu on thismatter.7.What isthe positionof Local 20 on thismatter.8.When will a Unit Meeting be called toinform the Brothers on the Dock and answerquestions.9.Why is Roadway using the grievance pro-ceedure [sic] rather than negotiating with Local20 and the Stewards on the Dock10.Where and when will a vote be taken withthe Dock people if this new Flexible WorkweekAgreement is Approved by the Union for imple-mentation of the Toledo Roadway Dock as pro-vided for in the IBT Constitution Article XVI-Section 4.11.What is the status of our current FlexibleWorkweek Agreement voted on by the RoadwayLocal 20 Members in 1976.13[Sic]Why is Roadway asking for a newFlexibleWorkweek Agreement now. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause of the importance of thismatter,please fur-nishthedocuments, information,and answerswithin 4 days Thank you very much for your co-operation in this matter.Fraternally,/s/ KONSTANTINE PETROSThe following day Hofmannentered the trailer inwhich Petros was workingand in a raised voice said,"Why shouldn't we have a flexible workweek? I seenthat letter up on the bulletin boardthat you sent toHarold Leu."7Within a few days Petros and otherscirculated a peti-tion (G.C. Exh. 66) which reads as follows:We the undersigned Teamsters employeesof Road-way Express Dock in Toledo, Ohio do hereby ex-pressour complete opposition to the proposed"Full-flexible work week." We demand that Local#20 do all in its power to prevent it.The petition,which was signed byalmost all the in-volved employees, was sent to Leu on August 11, 1982.The next day Petros along, with otherstewards, at-tended a grievance committee hearing onthe flexibleworkweek. The stewards vocally opposed the proposalbut Roadway won Hofmann and Jim O'Neill, a labor re-lations man for Roadway, were also there.On August 13, 1982, Petros and the stewards saw anattorney to discuss the legal possibilities of opposing theproposed flexible workweek.Also, on August 13, 1982, Hofmann approached Petrosand had him initial a piece of paper which had his nameon it indicating that he was informed of a disciplinaryhearing to be held on August 16, 1982. Petros told Hof-mann that Petros would be on vacation to which Hof-mann replied, "That's okay. It givesyou more time tothink about."Petros is creditedHofmann testifiedthat while he remembered read-ing the letter he did not rememberspeaking to Petros about it.Hofmannwent on to testify that he does notwalk thedockalone, he "always hada supervisor in the general vicinity of[him] " Hofmann's general tes-timony does not refutePetros' testimony for the accompanying supervi-sor could have been outside thetrailer andstillhavebeen in the generalvicinityaWhen he testified the first day of thehearing herein Hofmann wasasked if he remembered informing Petros ofthe disciplinary meetingHofmann replied "You are asking me to pickone particular meetingHofmann replied "You are askingme to pick one particular individualout of literally hundreds, when I hadhundreds of hearings,thousands ofletters, over a year ago,that is insane" The verynext day, in answeringRespondent counsel's questions Hofmann gavethe following testimony:Q Do you remembertellingMr Petrosthat he would have moretime to think about hishearing, atone point?A No, but I remember giving him thenotice, and the reasonIremember it is that wasn't our normalmethod of doing itWe hadproblem [sic]where people wouldn't showup for hearings andthey'd claim that the telegram-they nevergot the telegram or thatthey never got the letter,and we complained about this to theUnionWe said, "This is ridiculousSo, they said, "Well, take it out to the employeesand have themsign a note?"Ivery rarely did that The only reasonIdid it that day is Dean[Schuler] had to leave He gave me the packetsHe says, "You'veOn August 19, 1982, the Roadway Workers Associa-tion(RWA) was formed by certain Roadway employeesto sue theTeamsters and Roadway, among others, for al-legedly unlawfully taking, as Petros testified, "our 1976red circledagreementfrom us without a vote of themembers."9Subsequently a lawsuit was filed.A joint management/union meeting was held onAugust 25, 1982, at the Teamsters Local hall Leu,Petros,and other stewards along with Hofmann, O'Neil,and otherRoadway representatives attended. O'Neil andHofmann indicatedthat if Roadway did not receive co-operationeveryone would work during the weekend forstraight time.If the employees cooperated Roadway"would allow maybe 38 percent of the people to remainon a Monday or Tuesday through shift." The only stew-ard to speak out at the meeting against the proposal,Petros madethe following remark: "We will not recog-nize thisnew agreementunlessthere is to vote of themembers tochange it. So therefore we-we were notagreeingto anything that is happening here today." 10got two or three morepeople, and we have to have themsign it sothat they'd be therefor thehearing "So, I walked up to him and gave itto him, andI remember himtellingme he was on vacation, andI said, "Fine,we'll schedule thenext time "Q All rightA I guess I don't exactly knowwhat I said, but I remember hewas on vacationQ Do you rememberany commentthat he would another-havemore time to think about it?A No, not specifically.Petros is creditedHofmann'slack of memory on what was said is lessthan persuasive9As notedabove, under the red-circled agreement189 people wereguaranteed Monday orTuesday through startsioPetros' testimonywas corrborated by two others who werentpresent,Hillabrandand Tubbs With respect to why he did not like theflex workweek,Tubbs gave the following testimonyQ Andyou were allopposed to the flex work week, weren't you?A Well, wouldn't you be?Q Well, I'm asking youA Would you like to lose $18,000 a year?Q Wasthat whatyou were faced with?A Well, definitelyWorking on a shift that, after 20 years ofRoadway,then I lose-besides losing 18,000 a year,besides facingworkingevery Saturday and Sunday for straight time?Hofmann'gave the followingtestimony about the above-described meet-ing and theflex workweekQ You don'trecall that meeting?A Why wouldI recall that meeting?Q Well, Iam just askingyou if you recall it?A. No, I don'tQ Youdon't recallMr Petrosstanding up and opposing thisagreement betweenthe companyand the union?A Many people objected to that I can't specificallysay I remem-ber him or notItwas overa year agoQ. And youweretoally unconcerned about opposition to the flexi-blework week by many employees in the plant, including Mr.Petros?A I didn't want anybody to oppose it, but it didn't matter, wewere going to put it in anyhow, and we didQ. And it didn't bother you that they were going to bring suitagainst thecompany to-and against the union to try to preventyour flexible workweek?A No, not particularlyQ Didn't-now, the flexible work week was going to save you alot of money, wasn't it?A That is correct, It was strictly a business decisionContinued ROADWAYEXPRESSAn RWA meeting was held on the evening of August30, 1982, to explain the association to the employees andto get people to sign up. 'Members were required to' paya total of $800 in fees by November 30, 1982. About 95employees joinedFive days later, September 4, 1982, Hofmann andPetros discussed the August 30, 1982 RWA meeting.Petros testified as follows. -After I discussed those matters [unreleated griev-ances]with him, he asked me how the. meetingwent, and I said, it went fine. He then asked me, didyou raise enough money. I said, yes. He said, hecouldn't believe it. He said he had walked aroundand talked to a lot of people and they thought itwas a bunch of crap.I just turned and left then, there was no furtherdiscussion. i iOn September 7, 1982, Hofmann stopped by the trailerPetros was unloading and he asked Petros, who with thechange was working Saturday through with the middleof the week off, how he liked his new shift. When Petrossaid he did not like it, Hofmann told him that it wouldhelp to protect his job.Petros and Tubbs were in Schuler's office on Septem-ber 13, at his request, discussing certain grievancesAnumber of employees had filed grievances and Petrosasked Schuler for their names and how much they weredue in payments so that he could post it and let the em-ployees know how much money was due them. Petrostestified that Hofmann came in "and he started yelling atme. He says Dean Schuler isn't going to be you,secre-tary.Get out of here " Petros left and Tubbs remained.Tubbs corroborated Petros adding that when Hofmann"threw Pete [Petros] out .. . I said `If Pete can't behere, then I'm leaving too.' And I walked out." With re-spect to this incident Schuler testified as follows:Gary [Tubbs] had wanted to discuss some' griev-ances I had a number of grievances I wanted to askhim about, my hopes being that I could get thosegrievances resolved, prior to going in and having todiscuss them in front of a committee.Q And it did save you a lot of money in overtime, didn't it?A Certainly didPetros is creditedHofmann gave the following testimony about thisconversationQ Didn't you confront Mr Petros with respect to a meeting thatwas conducted to organize this organization?A Not that I recallQ Didn't you have any conversation with him on or about Sep-tember 4, 1982, with respect to how this meeting went?A Not that I recallQ Didn't you tell them that you had talked to other employeesabout this meeting and about the Roadway Employees Workers As-sociation7A I don't recall anything like thatQ Didn't you tell him that in your opinion, that this was a bunchof crap?A I don't recall thatQ Didn't you ask him whether they had raised enough money?A I don't recall that either361He asked if Mr. Petros could come along Mr.Petros was a part of some of those grievances, so Ihad said yes.We had started covering a particulargrievance and there was discussion on it. Theywanted some records looked upQ.What kind'of records?A They wanted to go into number of shifts em-ployees had worked and how many employees wereinvolved in a grievance, and what they had comingfrom monetary and who was going to get paid-and I didn't have any of those records available anditwas quite a time-consuming area.Q.Weren"t.those records available to the unionfrom other sources?A. Those records were available for stewards toreview. Yes,'they were.Q.All right.Well,what happened then, whenyou didn't have the records available?A. There was more discussion and Mr Hofmanncame in about that point, picked up on the flow ofthe conversation, and put an end to it.A. Did he actin a insaneor berserk or irrationalway?A No, he knew .that I was calling up Mr. Tubbstodiscuss grievances because I had told him Iwanted to see if I could get some of them resovled.And he came in there thinking we're going to be re-solving grievances and we're discussing one that'sserveral times discussed.A. What did Mr. Hofmann say when he came in?A. He told Mr. Petros that, as was indicated ear-lier, I wasn't a secretary. He told him to leave.Q Was that the end of it?A. At that point, there was no more discussion atallon grievances.Mr. Petros left the room. Mr.Tubbs left shortly thereafter, and we didn't discussany more grievances.And Hofmann testified as follows regarding this incident:A Do you remember telling Mr. Petros thatDean Schuler was not his secretary?A. Yes.Q. Could you tell-describe what that incidentwas all about?A. I was in my office and they had their dooropen and I had my door open, and I heard Mr.'Petros, and I guess it was Gary Tubbs, with him,asking for paperwork and records. And I had some-thing I had to cover with Dean, and when I walkedin there, I asked Dean what was going on.I listened for a little bitHe said, "He needs thisrecord and this record and this record."And I said, "Well, wait a minute All those caseswere decided by the committee or they were decid-ed in the hearing." I can't remember where theywere decided.I said,"Those records are availableto you there. Dean's not your secretary Now, goback to work." 362DECISIONSOF NATIONALLABOR RELATIONS BOARDHofman did not testify that he told Petros to leave butallowed Tubbs to stay albeit the three other peoplepresent testified to that fact.On September 15, 1982, Petros tendered Schuler twogrievances for his signature and pursuant to the standardoperating procedure Schuler would retain a copy. Oneof the grievances challenged Roadway's work rules thatithad recently put into effect because allegedly Road-way had not negotiated them with the Union The otherchallenged the work rules in general allegedly becausethey had not been negotiated with the Union. Petros tes-tified that some of the rules were posted and othersRoadway "had come up with offhand, saying that theywere work rules . . that they hadn't posted." One ofthe grievances specified the number of the work rules.The other challenged all of the rules. Schuler askedPetros to give him, Schuler, copies of Roadway's workrules, and he stated that a copy of the work rules shouldbe attached to the grievance. Petros replied that Schulershould have a copy of Roadway's work rules. Schulerrefused to sign the grievances and retain a copy, and hedropped the grievances on the floor and walked away.12Regarding this incident Schuler testified as follows:Q. Did you ever throw some grievances on theground at Mr. Petros?A. There was a time on the dock in which Ihad-he had handed me some papers to review ordiscuss. I don't even recall what those papers were.I think he wanted me to sign some forms. I toldhim how absurd it was and the timeliness of theissue involved. If it's the occasion I recall, hewouldn't take them back. I wasn't going to keepthem in my possession. I threw them on the ground.Petros' disciplinary hearing was held on September 16,1982.As noted on General Counsel's Exhibit 69,duringthe preceding 9-month period, which apparently was"frozen" in August because Petros could not attend,Petros received the following warning letters: four fortaking unauthorized breaks, two for being unavailable fora work call, six for failure to follow posted instructions,and five for mishandling freight and/or freight bills.14Also, Petros had a 5-day suspension in December 1981.Petrol was discharged at the hearing.The next day, September 17, 1982, Hofmann wrote(G.C. Exh. 70):Dear Mr. Petros,A hearing was held on your behalf on 9/16/82.Present at the hearing were: Messrs. Hofmann,Schuler,Humm, Tubbs, Gutman, Hillabrand, Na-varro and yourself.As a result of this hearing, based on your Cumu-lativeWork Record, in accordance with the Na-tionalMaster Freight Agreement and Central StatesArea Local Cartage Supplemental Agreement andtheOhio Addendum Central States Area LocalCartage Supplemental Agreement Article #46, youare hereby discharged.isPetros filed a grievance (p. 2 of G.C. Exh. 70).The Administrative Law Judge's decision in the bulle-tin board case, supra, was issued September 20, 1982. Heconcluded thatWhileit istrue that Respondent had no duty, in thefirst place, to provide bulletin boards for the use ofthe employees,since itmaintainedthebulletinQ,Did you offer them back to him withoutthrowing them on the ground?A. Yes, sir.Q,Why wouldn't you take the papers? Do youremember?A. I believe the issue involved was a timely issue.Itwas either with regards to grievances or rebuttalsof warning letters. It wasan issueinwhich therewas no reason for me to have them in my posses-sion.As noted above,the grievances involved Roadway'swork rules. (G.C. Exh.65.)1312Employee Jeffrey Welch testified that while he could not hear whatPetros and Schuler said on September 15, 1982, he "saw Mr Petros andMr Schuler talking, and then some papers were being handed back andforth, and Then Mr Schuler threw some papers down on the dock andturned around and walked away "i3 It is noted that page two of G C Exh 65 contains the following"Will sign for grievance at point the actual rules or instructions are at-tached to the grievances." Schuler's signature appears below this withwhat papers to be a date of 10/7/82 Petros speculated that Schulersigneditwhen it was later tendered by another steward Petros testifiedthat.a lot of the work rules were changing every day and theyweren't posted If anything, it was more than just, you know, thechallenge of it It was just to get them in writing so people knewwhat was expected of them Because they were-getting letters forthings14Petros testified regarding the warning letters that,while one wasgivenfor an alleged unauthorizedbreak in June 1982 assertedly becausehe talked toTom Stahl, neither he norStahl remembered saying anythingto eachother, thattwo letterswere given for one otheralleged unauthor-ized break,and that whilehe properly loaded a cart,the cart was on theline for 3 hours and later he was advised by the stackingforeman thatsome of the cartons fell off the cartand Petros was given a letter formishandlingfreight since Roadway did not believehis assertion that heloaded the cart properly The remainder of thewarning letters, accordingto Petros'testimony,were either unjustor not in violationof the workrulesi sRegardingPetros,Hofmann gavethe followingtestimonyQ When you were at Toledo, were you aware of any activity, byMr Petros, on behalf of TDU or Roadway Workers oranything elseof that type9A Only that he wore a [TDU] shirtand a cap and a badge, andthat type of thingQ Did you know anything else abouthis activities'A Not specificallyQ Was Mr Petrosa disruptiveforce atthe terminal while youwere there, in your view9A Not at allQ Did he, in your opinion, lower the profitability of theterminalin any way)A Notthat I could relate to himQ Was he any more vocalthan anyone else there concerningissues suchas the Ohio flex work week?A Probably less vocalQ Were you annoyed at Mr Petros because he filedgrievances?A There were hundreds of grievances filed thereNo-there'sprobably three or 400 grievancesGutman testified that he sawthe terminal manager and the assistant ter-minal manager readthe TDU material Petrosbrought into the terminal ROADWAY EXPRESS363board under lock and key for union business in ac-cordance with the bargaining agreement, Respond-ent may not interfere with the protected activitiesof its employees. Once having provided the bulletinboards in the break rooms and letting the employeesuse them for their union activities for several years,Respondent interfered with the protected activitiesof its employees when it removed the boards inorder to prevent the posting of TDU material. Itwas not denied by the Respondent that supervisorRay had removed the TDU material in January andthat Ray and Schuler had, in effect, prohibited theposting of union material at that time. It was alsonot denied by the Respondent that supervisor Rayhad removed the TDU material in January and thatRay and Schuler had, in effect, prohibited the post-ing of union material at that time. It was also notdenied that the bulletin boards were removed inApril 2, days after Petros had again posted TDUmaterialHofmann's explanation [footnote omitted]that as a stockholder in the Company he did not ap-preciate postingswhich created problems for hisCompany, such as strikers, constituted an admissionthat the board had been removed in direct responseto Petros' union activityA grievance hearing was held on September 29, 1982.Pertinent portions of the minutes (R. Exh. 17) are as fol-lows:Case No. 82-153-KPetros vs. Roadway Express-Member was present.Union Rep.-R. NavarroStewards-C. Tubbs, J DeVore,J.HillerbrandCompany Rep -HoffmanJ.O'Neill, D. SchulerSummary: Company read letter of discharge datedSeptember 17, 1982 taken September 16, 1982 basedon grievant's cumulative work record Each letterwas covered, total ofsixteenletters.Union statesseveral letters over nine months-company usingten months of letters. Last hearing scheduled beforeninemonths, but because grievant wasn't available,etc this ruled out one month Determined hearingwas scheduled before end of nine months properly.Grievant protested six of the letters. StewardDeVore stated company continues to "pick, pick,pick" on this man. Grievant claiming he is trying todo the job the company wants, but they seem tohave supervisor look in over his shoulder his entireshift [Emphasis added.]DECISION:Grievant to be returned to work onregular scheduled shift the week of October 11,1982.No compensation for time lost. Member topay H.W and P [Health, Welfare and Pension]. Alltime off to be a disciplinary suspension. Majority.Apparently there were 17 letters. Regarding the griev-ance committeehearing, Petros testified herein as fol-lows:Ibelieve . . . [the Union representative] only,presented 10 out of 17 letters, and he failed to eventell the committee that I had protested every warn-ing letter. And he merely made brief remarks as tosome of the letters that I had gotten, as to whathappenedHe failed to bring any witnesses on my behalf,like I requested from him. And the whole hearingmore or less took about 15 minutes.EarlierPetros testified that the union representatives"told me to keep quiet,that he was going to present thecase, and more or less not to say anything,that he wasgoing to do all thework."Petros speculated herein thatthe Teamsters did not represent him adequately at thegrievance committee hearing possibly because of hisTDU acitivty. 16Tubbs gave the following testimony regarding thegrievance committee hearing:Q. Is this whatyou read [RExh. 17],an accu-rate reflection of what transpired at that meeting?A. No.Q. And in whatway is it not an accurate reflec-tion?A. Beforewe went in there, Mr. Navarro, thebusiness agent,toldmyselfandMr.Petros, don'tsay aword, I will present the case.Well,Mr.Petros never presented a case or neverbrought the letters up, and the letters was all-Petedid protesteach letter,and Mr.Navarro just passedthem forth-you know-in front of the committee,but Mr. Petrosdidn'tsay a wordat his own hearingdown thereat the Teamsters hall.Q. Mr. Tubbs, how long did the hearing last, thegrievance hearing that you attended regarding Kon-stantinePetro's discharge?A. Approximately fiveor ten minutes.Q. And I believe that the record of the dischargestates that each letter was covered,a totalof 16 let-ters,would you say that that was accurate?Q.Was each letter covered"A. No, theywere covered not there,but theywere givenforthto the committee.Q.Werethey discussed?A. No.In the beginning of October 1982 a lawsuit was filed inthe Federal District Court in Toledo by RWA againstthe Teamsters, Roadway, et al, over the flexible work-week.Petros received a warning letter from Dock Supervi-sor Ron Covrett on October 17, 1982 (G.C Exh 72), formishandling freight and/or freight billsA protest wasi6 Petros went on to explain that TDU intends to make changes in theTeamsters to make the Union more democratic and accessible to themembers and that the non-TDU members of Local 20 have openly ex-pressed their dislikeforthe TDU 364DECISIONSOF NATIONALLABOR RELATIONS BOARDfiled by Petros, who testified herein aboutthe incidentthat,Well, I was working the inbound dock and I wastold to go stack a half hour and then I would bestripping.So when I went to stack I was told by my-toldto report to Tom Ross to stack for a half hour, whowas a stacking foreman at that time.Inoticed that Ron Covrett was on the other sideof the dock, you know, sort of watching me, I wastold to stack-I believe around 94 or 92 door, andRon Covrett was on the other side, around 95 or 97or 98 door.Ibelieve him and Mike Oldham were over therewatching me. I was told to load that trailer and Iloaded some freight in it and then I went down andsubsequently loaded two other trailers.While I was loading down-I believe around 86door, I was told by Ron Covrett to come over tohis trailer here, and start removing the boxes that Ihad stacked off on the left hand side.Ihad already stacked them It was where theyshould have been stacked in the first place. He toldme to remove a row, I removed the row. He toldme to remove another row, I removed another rowand I think after I removed 30 or 40 boxes, he no-ticed one that the arrows were pointing downwardson the box instead of upwards, and he said you aregetting a letter for mishandling freight.Later Petros testified.He did it in suchamanner,likeyou know,"Remove Row 1. Okay, remove Row 2. Okay,remove Row 3. Okay, now you'regoing to get aletter formishandlingfreight.One ofthe arrows aredown "Covrett did not testify.Regarding his continuing TDU activities, Petros testi-fied as followsIattended the TDU convention in late October[1982] and was reelected to the International Steer-ingCommittee, also to the-became chairman ofthe Roadway committee.Also at thistime,people met from-of coursetheywereTDU members that belonged-thatworked for Roadway Express in different parts ofthe country, and we more or less discussed differentitems and problems that we were having withRoadway Express that we can solve together-thatneed solving together on a national basis, where wehave to work together to solve on the national typeof basis.At this present time we found out that some doc-uments had fallen into TDU's hands concerning thefact that Roadway was harass-I mean giving let-ters to people for production purposes. That thebottom 10 percent of the people on-in productionwere given letters and also that Roadway had theintent to eventually fire these people by giving thema lot of letters, not for production but for other rea-sons.Our intention was to file grievances throughoutthe country, and possibly even an after thought itmight even be a lawsuit involved or whateverThe initial thing was to get people to sign peti-tions urging the union to defend us and to filegrievances challenging this production system thatRoadway-we found out Roadway had in effect.We believed that they had it in effect anyway.These were new documents, and around Decemberor January, I passed out a flier at work telling ev-erybody what this whole thing was-was going tohappen-you know-the fact that we were going topass petitions around, ask for signatures of peopleand eventually file a grievance. This would be doneon a nationwide basis.Q. And did you personally distribute those fliers?A. Yes, I did.Q. And where and when did you do it?A. In the break rooms, and-on non workingtime, on breaks or before work or after work.Q. Can you estimate how many of these docu-ments you distributed?A. They were all over the break room-I mean-you know, I would hand them to people while theywere sitting there eating.Q. More than 20?A. I would have to say in the realm around 70 or80.Q. Over what period of time did you distributethem?A. At the end of December [1982] and the begin-ning of January [1983]On January 16, 1983, Petros received a warning letter(G.C Exh. 73) from Dock Supervisor Joanne Rosinskifor failure to follow posted instructions work rule 8.17He filed a protest.With respect to this incident, Petrosgave the following testimony:Iwas on vacation, and this was the second daythat I had reported back to work. I was sitting inthe break room with-Greg Duncan, Ed Robisonand Brent Thompson, and there were some others,too, but I can't remember who they were.I-it was the second day I reported back to workand we were waiting for the foreman to come inand give us our instructions as to where to go stackor where to go strip or who to report to as far as aforeman.There was a general procedure at that time towait for the foreman to come into the break roombefore work and to tell you where you were sup-posed to goBut then we waited and waited and waited, noforeman. Then Larry Cole come in, who is a termi-nal operations manager, he looked at me and says,what are you doing sitting there, arent't you?II Work rule 8 reads "No employee is to leave his assigned work areawithout permission from his immediate supervisor" G C Exh 2 ROADWAY EXPRESSI said yes He says, well, you were here yester-day, you should have known that we report to thestripping foremans desk now to get our instructions.He says you are getting a warning-you aregoing to get a letter for this, by Brent Thompsonand Ed Robinson who were laid off will not be-cause they didn't know it-about this new workrule change.Also Greg Duncan didn't get a letter also, I wasthe only one that received a letter on that date forthis offense.Q. Were you aware of the change?A. And I was supposed to report to work forJoanne Rosinski, so apparently she issued the letter.No, I wasn't aware of the changePetros received warning letters from Cole andRosinskifor this incident. For about 3 years before that the super-visors came to the breakroom and told the employeeswhere they were working. Consequently, Petros believedthat on the day in question he was at his workstation inthe breakroom awaiting instructions. On his first dayback from his I-week vacation a foreman came into thebreakroom and told Petros he was working for the fore-man that day.Regarding the incident, Rosinksi testified that underthe new procedure when the second buzzer sounded inthe breakroom the employees were supposed to go to thestrip desk and receive theirassignments;that on January16, 1983, when the second buzzer sounded everyone pro-ceeded to leave the breakroom except Petros; that shewent into the breakroom and told him that hewas goingto get a letter for not reporting to his work area at thesound of the buzzer; that Petros did not make any ex-cuses to her; that Petros should have known about thechange in procedure because it was coveredinmini-meetings with the employees on the Tuesdays, Thurs-days, and Saturdays every shift during the 2 to 3 weeksbefore the change; that she did not know whether Petrosattended such a meeting, that she knew Thompson andwas aware of the fact that he had been laid off for quitesome time but she did not recallseeinghim in the break-room that day; and that. if Konnie would have, at that time, made anyinclination tome that he didn't know of-youknow-the new buzzer system, I would have saidokay, well, we will just make this a verbal warningand now you know.But he may-you know-nothing to me that hedid not know of it. He didn't say anything to me.On rebuttal Petros testified that he never attended amini-meeting where the new procedure was discussed;that Rosinski did not come into the breakroom that day;that he saw Rosinki on the dock for the first time thatday, and that Rosinski did not say anything about a letterof warning over the incident. Cole did not testify aboutthis incident.On February 27, 1983, Petros received a warningletter from Dock Supervisor Steve Wallace for taking an365unauthorized break. (G.C. Exh. 74.) Petros filed a pro-test.Petros testified as follows regarding this incident:Iwasloading some freight on I believe it to be19 door. I was stripping and I was on a forklift Iwas taking a skid over to 19 door to load it on thattrailer.At that time loading 19 door was Fred Hawkins.He wasa laidoff employee who hadn't worked atRoadway Express for two years, and I guess thiswas hisfirst day back to work.As I approached the door, he removed himselffrom the trailer so I could load the skid, and I wasloading the skid andsigningmy bill on, he at thattime wanted to ask me a few questions because Iwas steward, regarding-you know-when hewould be eligible for call next time, because hewasn'tfamiliarwith the Ohio flexible work week,the new one, and some of the new rules that wereestablishedunder it.I think I kept working, I never stopped workingor signingmy bill on after I loaded the freight inthe trailer. SteveWallace had come up to me, thedock supervisor,and Iasked SteveWallace if Icould talk to this man and tell him that he hadn'tworked here for two years-and he would possi-bly-at least know when he was going to be calledback to work.SteveWallace then told me that I have no rightto talk to him, that if I wanted to get permission totalk to him-that he could not give it, that I wouldhave to go talk to theterminaloperations manager,who at thattime wasRandy Keller on the out-bound dock.So I went upto Randy Keller and I asked him ifIcould-I told him what the siutation was, I ex-plained to him everything about Hawkins, and hetold me that Hawkins could go read the agreement,that the company had posted it up on-inside thewindow-insidethe city dispatch window.That if hewantedto know anything about it, hecould go and read it and I wasn't allowed to speakto this man.After he had spoke to me, Steven Wallace comeup to me and told me I was going to get a letter forunauthorizedbreak, after Randy Keller spoke tome.Q. Had you stopped-had you taken a break atthat time?A. No.Q. Had you stopped doing the job that you wereassignedto do at that time?A. No.18With respect to theincident,James(referred to above byPetros as Fred)Hawkinstestified as follows:18On cross-examinationPetros testified that he walked up to the mani-fest, signed his bills, and talkedwhile doing his duties there, that Wallacecame up afterhe got off the forklift, and that he saw Wallace approach-ing 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs close as I recall, Mr Petros was running someskids of freightintomy trailer with a forklift. Iasked him-I knew he was a steward. We aren'treally friends. I don't know him that well, but Iknew he was a stewarad and I had a question aboutthe call-in rules, being that I hadn't been workingall that much at RoadwayIasked him about it, as he was running thefreight into the trailer, and he gave me an answer,but he did-he did tell me that we should gothrough the foreman, if we want to discuss unionbusiness.This I was unaware of. I didn't know thatthat was the procedure.But a supervisor came up. I don't know theman's name. The supervisor came up and said some-thing to the effect of "Stop talking, stop B.S.ing.Let's go back to work " Something like that. Andthat'swhat we didQ. All right. In your observation, had Mr. Petrosstopped working while he talked to you?A. No. No.Q.Did he leave his work station at any timewhen he talked to you?A. No.Q. Did you receive any letter of warning at thattime?A. Not that I can recall I don't believe I got aletter of warning for that incident.And Wallace testified as follows regarding the incident.Mr. Petros was stripping on the outbound, and Iwas the stacking foreman for the far north end ofthe dock. And Mr. Hawkins was stacking for me at25 door. And I had gone up to one of the otherdoors to check on some bills and, as I passed, MrPetros was standing talking to Mr. Hawkins at 25door I did my business at 29 door or 31 door, andturned back, and Mr Petros and Mr. Hawkins werestill standing there talking. And as I worked aroundthe carts and come back towards them, Mr. Petrosgot on his horse [forklift] and started to back it out.A. And, as I walked up, he leaned over to meand he said, "I can talk to Mr. Hawkins,can't I?"And I said, "No, sir."And he says, "Well, it's union business."And I said, "If it's union business then you'llhave to see Mr. Keller about it, or talk to him onyour break time."And he said, "Well, we don't take breaks at thesame time." They obviously started at differenttimes in the evening.And he said, "Well, I can talk to him anyhow."And I said, "No, you'll have to see Mr. Kellerthen before you can talk to him."And he finished by saying, "Well, it's personal."And that's when I issued him a warning letter forthe fact that they had been talking, and his admis-sion that it was a personal conversation.And he said, "Okay," and drove away.And I walked up to Mr. Hawkins and informedhim that he was, also, going to get a letter for hisparticipation in the conversation.On cross-examination Wallace gave the following testi-mony.Q So, you lettered both the men at that time?A. Yes, I did. It's a very rare occasion wheretwo gentlemen are standing and talking that theyboth don't get the letter.Q. How much time elapsed between when youfirstpassed Petros and Hawkins, and when youcame back to them?A. Probably fiveminutes.Q.Why didn't [you] stop and letter the menwhen you passed them the first time if you ob-served them talking?A. I have a policy that I am a supervisor on thedock, and that's a standingpolicy with the companythat an unauthorized break is not to be taken. I givemost of my workers the benefit of the doubt, first.If I'm very visual there I would hope that anybodywith a consideration for their job and doing it rightwould, immediately, go back to work without myhaving to babysit and tell them.Q. So, you did not walk up to them and admon-ish them the first time you saw them?A It's called giving them a breakQ. So, you then ignored it the first time givingthem a break figuring that they would see you andthen go back to work.A That was the intention, that's the hope, yes.Q. So, you don't know, during thetimethat youweren't observing them, whether Mr Petros andMr. Hawkins were engaged in work?A In work and conversation)Q.No, in doing the work at the company. Inotherwords, that they were not working, youdidn'tobserve them during that period of timewhen you were away from them?A. I was standing two doors away from themholding freight bills in my hand, writing on-check-ing the manifest, and able to look at them at thesametime.Mr. Petros had already loaded the skidthat he had brought from his door and signed it on.They were not engaged in work.Q. Okay. So, you observed them for this entire10 minuteperiod?A. Five, yes.Q. Five minute period. And they didn't do anywork during that period of time?A. No, sir.While, as noted above, there was conflicting testimonyregarding whether Hawkins received a warning letter,the letter, if it exists, was not introduced herein.On March 1, 1983, Petros received a warning letterfrom Terminal Operations Manager Cole (G.C. Exh. 75).Petros filed a protest. He testified as follows regardingthis incident. ROADWAY EXPRESSIhad asked Larry Cole for permission to see amishandling freight letter. Previous to that we wereallowed to see mishandling freight letters and seewhat we had done wrong on company time. Wewere allowed to go in the office and speak to thesupervisor sitting at a desk and discuss this thingWe were not ever-even though we had asked inthe past if a steward could be there, we were notallowed to have a stewardtherewhile we discussedthese letters, even though some of the-what wesaidwas put into the record and made part of ourrecord-disciplinary record.When I questionedwhat about this or what about that concerning anindividual letter.Okay, at this present time, Larry Cole ap-proached me with the information as to what I didwrong in a letter that I-a mishandling freight letterthat I had asked to see from themAs he approached, I took a piece-a few piecesof paper out of my pocket. I do take notes all thetime while I work, the company has known this, Ihave used them during hearings that I have had.They have actually seen the notebook, I have pre-sented them during the grievance hearings that Iprotested my-you know-suspensions on.Imerely dust take the trailer number and maybewrite down some instances where I have been har-assed by foremen and so forth, for my own personalprotection, and this doesen't take very much timeoff at all, maybe a couple of minutes or so a day,they are just beef type of notes. If possible, I try totake them while I am on break.At this present time he was approaching me, andat least for a fact that I wanted to put down whathe was going to tell me that I did wrong, for futurereference, in case he changes his story later on inthe hearing as to what I did wrong in that particu-lar mishandling freight letter.As he approached me, I was stacking 117 door,he seen me take this paper or-it was a black note-book, with notes-in a notebook, he said you aregetting an unauthorized break for taking notesThen the buzzer had rang, which signals the be-ginning of break, so I actually examined thesepapers and everything else, and I infoprmed himthat I merely wanted to take this notebook out totake notes on what he was going to show me.Petros also testified that supervisors saw him writing inhis notebook-and even asked him if he was writingnotes-on the dock before and he was never given awarning letter except for this incident and a later inci-dent involving Cole, which is treated infra, that exceptfor these two incidents he was never told he could notwrite in his notebook on company time, and that since hefiled the charge herein, no one has prevented him fromwriting in his notebook on company time. Cole testifiedas follows with respect to this incident:Well, he had asked me for some paperwork on aprevious warning letter, and I went and got it-and-then I sawhim writing a warning letter-Ithinkthat is what it as all about. [Emphasis added ]367Q.What happened-you were approaching Mr.Petros?A. Yes, I was approaching Mr Petros and I sawhim writing at the-you know-Q.Was he-did you see what he was writing on?A. Yes, he was writing on a checkers stand at thetime.Q. Okay. Did you see what he was writing in?A. Yeah, a notebook.Q.Was it a company notebook?A. I don't-it shouldn't have been because wedon't-checkers don't have a company notebook.Q.DidMr. Petros do anything as you ap-proached? Did you observe him take any action asyou approached?A. Yes, he put the notebookin hispocket as Igot closer, and he noticed that I was in the areaQ.What happened then, did he make any remarkor conversation?A Well, he got fidgety and all, because I sawhim writing on the notebook and I mentioned it tohim, and then that is when I told him I was goingto give him a warning letter for unauthorized break.Q Did he admit to you that he was writing in abook?A. Yeah.Q. And did you issue him a warning letter on ac-count of that?A. Not because he admitted to me, I had sawhim, and he admitted that he was writing in thebookQ. Did you issue him a warning letter because hewas writing in the book?A. Yes, because he was writing in the book, youknow, instead of doing his job.Q.Was Mr. Petros on company time when hewas writing in that book?A. Yeah, he was on company time.Petros gave the following testimony about a conversa-tion he had with Cole on April 12, 1983:Iwas stripping 152 door, andas I was signing mybills on, doing my paperwork,signingmy produc-tioncard at my desk, he approachedme and ac-cused me of writing notesin a bigblack book.I told him I was doing my paperwork Then hetold me to unload some skids or pallets that I had in152 door into 154 door.I then proceeded to find a forklift and take thepallets-you know-to 154 door. At that time as Iwas approaching 154 door, Larry Cole pulled thedock plate up into the door. The dockplate is aplate that makes a continuous plane from the dockto the trailer that is to be loaded, and that makesit-itmakes it possible for a forklift or a cart tocross into the trailer from the dock.At that pointin time ashe lifted the dock plate, Itold him that this wasn't his job and that he couldexpect a grievance from that.Q Why would you grieve over that? 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, it is a dock workers job to pull theplates, open the doors, load the freight and-this issomething that we have been doing for 10 to 12years.Q. Did he respond to you?A. He responded to me, he became very upset,he told me that I could do what I had to do, but Iwould get mine. That if life was miserable for menow, wait until I would have to explain these lettersatmy next hearing.He also told me that if I filed against him, that Iwould have to file against everybody.Q. Was there any more to that?A. I never fileda grievance.Regarding this incident, Cole testified in direct examina-tion that about an hour before the incident he gavePetros a warning letter for writing in his notebook oncompany time,19 that after he was in Petros'areaseveraltimes he, Cole, pulled a dock plate and Petros told himthat he, Petros, was going to file a grievance; and that hedid not tell Petros that he was going to make life misera-ble for him; that he did not tell Petros that he would gethis if he filed a grievance; and that he did not make anythreat to Petros on cross-examination Cole gave the fol-lowing testimony:Q.Mr. Cole, your recollection of the dock plateconversation is not very good at this point, is it?A. No, because I considered it unimportant at thetimebecause-you know-it issomething that I doevery day.Q You think it possible that you could have toldMr. Petros that if he was going to file against you,he would have to file against everybody?A. I-that would be the thing that's possible-Idon't know-why should I say that-no.Q. You don't recall saying that?A. No.Q.Well, didn't you just state that pulling thedock plate was something that you did all the time?A. Yes, that is something that I did, and all mysupervisors as well as dockmen, so I see no griev-ance in it,so I considered it unimportant.Q. So you can't recall saying that either?A. No.Q Is it possible that you could have said to Mr.Petros, that if he filed against you, he would haveto file against everyone?A.Well-I am sure that wouldn't be my words.Q. It wouldn't be your words?A.No, I-I probably didn't even mention thething.Q. So you don't have any-A. I don't remember saying anything back to himabout it, he said it and I-all I remember doing isjust ignoring it because it was unimportant to me.Q. So as far as you can recall, there was then noreal conversations?A. No, no real conversation at all, other than himsaying it to me, and I just left it alone.B. ContentionsThe General Counsel contends that the employee dis-ciplinary records he introduced (G C. Exhs. 5-37, seealsoG.C. Exhs. 76-85) and Respondent introduced (R.Exhs. 10-14) demonstrate that Respondent treated Petrosdisparately; that additional evidence supporting the dis-criminatorytreatmentof Petros can be found in (1)Bowles'above-described statement, (2) Hofmann's over-allantipathy toward Petros and his TDU activitieswhichwas evidenced in Hofmann's above-describedejection of Petros from Schuler's office, (3) Hofmann'sstatementto business agent Navarro that Hofmann wasworried that the TDU literature that Petros was bringingto the plant was a threat because Hofmann believed itcalled for a strike at Roadway; (4) Schuler's throwingthe grievance papers on the dock when they were ten-dered to him by Petros; (5) the warning letter Petros re-ceived on February 27, 1983, assertedly for talking toHawkins,20 and (6)Petros receiving a warning letter forloitering when on his way to his work station he utteredatmost a few words in response to a question onGutman; that Hofmann's own testimony established thatenormousamountsof money were at stakein revisingthe flexible workweek program and Hofmann's denialthat he was aware of Petros' involvement in the opposi-tion to the proposed modifiation is simply unbelievable;that Respondent through its supervisors carried on a pro-gramof harassment by issuing the above-described warn-ing letterson October 17, 1982, and January 16, Febru-ary 27, and March 1, 1983; and that Cole's April 12, 1983statementto Petroswas aclear threat to discourage himfrom filing a grievance.Respondent arguesthat "the Board erred in failing tohonor its own deferral standards" (R. Br. 3), that there isno evidence on the record which demonstrates thatPetroswas disciplinedmore harshly than other employ-ees similarly situated or that Respondent failed to actconsistentlyin issuingdiscipline to Petros; that while theGeneral Counsel presented disciplinary records that areinapplicable or dissimilarto the record of Petros, Re-spondent presented the disciplinary records of five em-ployees with records verysimilar tothat of Petros; thatthe General Counsel has produced no evidence that Re-spondent'sdisciplineof the Charging Party was in anypart motivated by improper considerations; that the inci-dents which are alleged to be indicative of Respondent'sattitude are "so innocuous, ambigious [sic] or trivial as tomake General Counsel's allegationsappear truly ridicu-lous" (R. Br. 16); that Respondent had no motivation totake action against Petrosbecause of any of his activities;that the supervisors who testified, Cole, Rosinski, andWallace, all stated that they were unconcerned with19As noted in R Exh 5, Petros did receive otherwarningletters afterreturning from his discharge,which letters were not specifically chal-lenged herein20 The General Counsel argues that no warning letter to Hawkins wasproduced because no warning letter was issued ROADWAY EXPRESSPetros' activities and had been given no instructions tosinglehim out for discipline, and that. . during Mr. Hofmann's term as manager theprofitability of the Toledo Terminal increased sig-nificantly . . . . Such improved performance result-ed from increases in productivity which wereachieved by enforcing the rules and regulations es-tablished by the Company' . . . It is clear that Mr.Hofmann was achieving his goal and in fact heachieved it so well that he was promoted to DistrictManager. Given these facts, there is simply no ra-tionalbasis to believe that he would have con-cerned himself with the activities of KonstantinePetrosThere was no reason to do it and the evi-dence produced in this case does not indicate thathe did do it. [R. Br 26.]The Charging Party, on brief, contends that an analy-sis of the warning letters issued to Petros and a compari-son with other discharges of employees show that Petrdswas disparately treated by Roadway; that the implicationof Bowles' statement is that an attempt to get Petros tostraighten up would be an attempt to get him to ceasehis union activities since Petros' work record reflectsthat he never engaged in any gross infractions of thework rules, such as insubordination or drunkenness orexcess absenteeism, which might otherwise explain theurgeto straighten him up; that it was demonstrated sta-tistically that Petros received most of the warning lettersbecause of the bulletin board case, supra, in that 13 ofthe 17 warning letters relied on for Petros' dischargewere issued in the 2-month period surrounding the hear-ing on the bulletin board case; that that hearing was heldon June 14, 1982, and 5 letters were issued between thebeginning of June 1982 and 'the time Petros testified and8 letterswere issued between the time Petros testifiedand the end of July 1982, and that[Hofmann and Schuler] repeatedly contradictedthemselves on the discipline system in effectDeanSchuler, near the end of the hearing, emphaticallystated that "it's a progressive disciplinary process ". . . Yet Hofmann had conceded early in the hear-ing that an employee could be disciplined for as fewas one warning letters [sic], and that there were norulesorguidelines to show how an employeeshould be disciplined . . . This contradiction issignificant because it belies Respondent's reason forso emphatically asserting the progressiveness oftheir system-they wanted to rely on Petros' priorfive day suspension, knowing that the 17 warningletters issued to Petros, coupled with a good attend-ance record, could not support a discharge. Evi-dence produced at trial including the work recordon such individuals as Mr Gregory, who received28 warning letters and had a 29% absenteeism rateprior to his discipline hearing and then received nodiscipline, indicates that the Respondent's discipli-nary system was not truly progressive. [C.P. Br. 9.]369C. AnalysisInInternationalHarvester Co, 271NLRB 647 (1984),the Board concluded as follows.The Board has consistently held that allegationsof an employer's violation of Section 8(a)(4) willnot be deferred to arbitration. InUnited Technol-ogies,theBoard returned to the deferral policyoriginally established inCollyer InsulatedWire'andmade clear'that the Board will now defer to arbitar-ationcomplaints alleging a violation of Section8(a)(1), (3), or (5) where the underlying issues arecognizable under the grievance-arbitration provi-sions of the parties' collective-bargaining agreement.United Technologiesdoes not address the Board's es-tablished position concerning alleged violations ofSection 8(a)(4) The resolution of questions concern-ing access to Board processes has always been heldto be solely within the Board's province to decide.McKinley Transport Ltd,219NLRB 1148, 1151(1975) InFilmation Associates, 2the Board stated-The prohibition expressed in Section 8(a)(4)against discharging or otherwise discriminatingagainst an employee because he has filed chargesor given testimony under the Act is a fundamen-tal guarantee to employees that they may invokeor participate, in the investigative procedures ofthis Board without fear of reprisal and is clearlyrequired in order to safeguard the integrity of theBoard's processesIn our view the duty to preservethe Board's processes from abuse is a function ofthisBoard and may not be delegated to the partiesor an arbitrator[Emphasis added.]In addition, we find that where, as here, there arealleged violations of Section 8(a)(3) and (1) that are"closely intertwined" with the allegations involvingSection 8(a)(4), deferral of those statutory issues isequally inappropriate. To hold otherwise would becontrary to the Board's established policy.3 More-over, it would be inefficient for the judge to resolveonly the alleged violation of Section 8(a)(4) and notthe releated allegations concerning Section 8(a)(3)and (1) where, as here, a hearing on all the allegedviolations has already been held.1192NLRB 837(1971)This policyhad been largely aban-doned by the Board inGeneral American Transporation,228 NLRB808 (1977)2 227 NLRB1721 (1977)AccordPostalService,227 NLRB1826 (1977)3Filmation Associates,supra at 1722Accordingly, Respondent's belated attempt to have theissues raised by the complaint herein deferred to thegrievance-arbitration provision of the collective-bargain-ing agreement must fallTaking the last alleged violation first, it is my opinionthatCole did threaten Petros on April 12, 1983. Petrosimpressed me as being a credible witness Cole did notCole's denial on cross-examination, as set forth above, 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontains a concession that his recollectionof the dock-plate conversationwas not very good whenhe testifiedhereinCole's denialwas equivocal.Regarding his de-meanor, it is my opinionthat Cole was notsincere andhe was not concerned with being convincing but ratherhe took what he believedto be the easiestway out of hispredicament,viz, at first testifying thatpossibly he toldPetros that hewould haveto file againsteverybody andthen testifying that he did not recall saying that,that hewas sure it would not be his words, and thathe"prob-ablydidn'tmention the thing" (Emphasis added )Cole'stestimony about the March 1, 1983 warningletter is not credited Petros' renditionof whatoccurredmakes sense whileCole'sdoes not. Both agree thatPetros asked to see a previously issued warning letter.Thereis also agreement on the factthat Colewent to getthe letter and was returning with it.At thispoint, how-ever,their testimonydiffers.Petros asserts that he wastakingthe notebookout to make notes in it regarding thewarningletterwhich Cole was aboutto give to him forhis perusalThatseems to make sense.Cole, on the otherhand,asserts that Petros was writing in thenotebookbefore he, Cole, gavehim thepreviouslyissued warningletter.What couldPetroshavebeen writing?Cole as-serts, "I saw him writing a warning letter."Did Cole ac-tually meanto testify that he sawPetros writing about awarning letter SinceCole testifiedthat he saw Petroswritingbeforehe gavethe previouslyissuedwarningletter to Petros, accordingtoCole's owntestimonyPetros could not have been writing about that warningletter.Petros was a credible witnesswho gavedetailedplausible testimony.Cole wasnot a credible witness andhis testimony was not plausible.Cole's conduct givescredence to Bowles' statement that supervisors were or-deredor told toletterPetros.WhileBowles made hisstatementwhileHofmann was still in charge in May-June 1982, apparently this position was reiterated whenCole became a superivsor Petros' testimonythatColewas the only supervisor to letter him over his notebookwas not refuted.Inmy opinionthe February 27, 1983warning letterwas unjustified.Wallace'stestimony is incredible. It con-flictswith the testimony of Petrosand Hawkins.It is in-consistentwith the factsin thatwhileWallacehimselftestified thathe told Petros twotimesto first see Kellerbeforetalking to Hawkins,Wallace thengoes on to testi-fy that Petros then said,"It'spersonal,"andWallacethen issued a warning letter.Petros testifiedthatWallaceissued thewarning letter after he, Petros, spoke toKeller.Kellerdid nottestifyherein.Consequently thereis no reasonfor doubtingPetros' testimonythat he spoketo Keller.Why would Petros,as allegedby Wallace, tellWallace that it was a personal matter and then go to seeKeller to discuss this union matter?Petros' testimonymakes sense;Wallace's testimonydoes notWallace didnot issue the warningletter beforePetros saw Keller andhe did notissue it because Petros said,"It'spersonal."Rather,Wallaceissued the warning letterafterPetrossaw Keller because Wallace saw this as an opportunityto comply with the order to letter Petros.21While Cole testified herein, he did not deny Petros'testimony that he, Cole(1) spoke to Petros on January16, 1983, about his failure to go to the stripping fore-man's desk from the breakroom at the sound of thesecond buzzer,and (2)issued a warning letter over theincident. Since Rosinski also issued a warning letter overthis incident it would appear that Petros was penalizedtwice for the same alleged violation.As noted above,Hofmann in reviewing warning letters looked to see,inter alia, that the supervisors noted that"they hadtalked to the employee about the infraction;when theytalked to him; the time they talked to him." While Hof-mann was no longer at the terminal in January 1983, Ro-sinski,since she started at Roadway in July 1979, hadworked under Hofmann.Rosinksi did not talk to Petrosregarding this incidentCole did not deny Petros' testi-mony that he remained in the breakroom with Duncan,Robison,and Thompson after the second buzzer andCole was aware of this. Is it Respondent'sposition thateven after Cole explained the situation Petros stayed inthe breakroom alone until Rosinksi entered? Would thatnot have been insubordination?Rosinksi did not enter thebreakroom as she testified.And she did not ask Petroshimself why he did not show up on time because shewas told by someone else about the incident.Further-more, Rosinski did not ask Petros for an explanation andin fact did not even discuss the incident with Petros be-cause she was told to issue the warning letter and, there-fore, therewas no need to discuss the matter withPetros.22 There was no real justification for this warningletter.With respect to the October 17, 1982 incident, it is nottheGeneral Counsel's contention that there was not abox with the arrows incorrectly pointing downward butrather he contends that "the supervisor purposefullysought a reason for issuing a letter of warning toPetros." (G.C. Br. 19) On the other hand, Roadwayargues on brief that"[e]vidently the Charging Party feelshe is being `discriminated'against because a supervisorsuspected him of committing an error-a suspicion thatwas ultimately borne out" (R Br. 11.) Since Covrett didnot testify herein,it is only speculation that he suspectedPetros of committing an error. Exactly why he hadPetros strip three rows of the cartons to find the boxwith the arrows pointing the wrong way is not a matterof record And why Covrett waited on this matter untilPetros left that trailer at 94 or 92 door and loaded twotrailers by the 86 door is not a matter of record. Appar-ently the box with the arrows pointing the wrong waywas not visable to someone who would walk into thetrailer after Petros stacked the cartons, Petros had tomove 3 rows of a total of 30 or 40 boxes before the boxwith the arrow pointing in the wrong direction could beseen.While Petros was stacking the involved trailerCovrett was, according to Petros'unchallenged testimo-21As noted above although Hawkins denied receiving a warning letterover this incident,the letter was never produced22 If, as noted above,Rosinksiwould have been willing to acceptPetros' explanation,why did not Cole' ROADWAYEXPRESSny,watching Petros from the other side of the dock byanother door.Exactlywhat Covrett could have seenacross the dock while Petros was stacking the trailer isnot a matter of record In these circumstances it is myopinion that the General Counsel is correct in assertingthatCovrett purposefully sought a reason for issuing aletter of warning to PetrosWhile the discharge occurred within the 10(b) period,the alleged basis for the discahrge and Bowles'statementoccurred outside the 10(b) period.Nonetheless thesematters can be considered herein for as pointed out inStaffordTrucking,154 NLRB 1309 1310(1965):This case is similar toThe Wm.H. Block Compa-nycase, 152 NLRB 594, in that a substantial portionof the evidence revealing Respondent'smotive indischarging Becker and Immel occurred outside theSection 10(b) period preceding the charge. As wenoted in theBlockcase,such evidence is not there-by removed from our consideration in determiningwhether these employees were lawfully dischargedwithin the 10(b) period.The Supreme Court haspointed out that"earlier events may be utilized toshed light on the true character of matters occuringwithin the limitation period."' Particularizing thisprinciple, the court cited the rationale adopted bythe Board inAxelsonManufacturing Company,88NLRB 761, 766 that:"Events obscure,ambiguous,or even meaningless when viewed in isolation may,like the component parts of an equation,becomeclear, definitive,and informative when consideredin relation to other action.Conduct, like language,takes its meaning from the circumstances in whichitoccurs.Congress can scarcely have intended thatthe Board,in the performance of its duty to decidethe validity of conduct within the 6-month period,should ignore reliable, probative,and substantialevidence as to the meaning and the nature of theconduct."1Local LodgeNo 1424,International Association of Machinists,AFL-CIO,etc(BryanManufacturingCo) v N LR B,362 us411Petros' disciplinary record(R.Exh 5)reveals thatduring Hofmann's tenure, October 1979 to October 1982(actually the record begins 11/25/80), normally Petrosreceived up to two warning letters a month except (1)when Petros filed a charge with the Board in the bulletinboard case supra on February 27, 1981, in that in the fol-lowing month he received four warning letters and themonth after that, April 1982, he received three warningletters and a 3-day suspension,(2) when the Board issuedthe complaint in the bulletin board case, supra on Janu-ary 21,1982, inthat in February 1982 fivewarning let-terswere issued(fourwere later rescinded), in March1982 five warning letters were issued (four were later re-scinded),and in April1982 three warning letters wereissued and later rescinded,and (3)when Petros testifiedin the bulletin board case, supra,on June 14, 1982, inthat seven warning letters were issued in June 1982 (fiveof the seven were issued between June 1 and June 14,1982, but the hearing date had undoubtedly been set by371that time and there could have been no doubt that theCharging Party Petros had assisted and would assist inthe prosecution of that case. Also Bowles had admittedthat supervisors were under orders to "letter"Petros)and six warning letters were issued in July 1982.Both Hofmann and Wallace testified that normally su-pervisors have some discretion as to whether to issue awarning letterAnd Roadway,on brief, indicates that"[s]incethe disciplinaryprogression is not a formal oneRespondent had the power to show. . . [at least oneemployee] some leniency."(R. Br.) It would appear thatat a minimum Roadway believed it could and it did pre-clude the exercising of any discretion favorable to Petrosin the disciplinary process. But it was not just a case ofprecluding the supervisors from exercising discretion.Rather the supervisors were ordered to "letter" Petrosuntil he straightens out, quits,or is fired Immediatelyafter this admission Petros received the most warninglettershe had received in any 1-month period, seven(even considering the months subsequent to the filing ofthe original charge and the issuance of the complaint inthe bulletin board case, supra),which far exceeded thenormal number of warning letters he received during a1-monthperiod(excludingfrom consideration thenumber of warning letters issued in those months subse-quent to the original charge and the complaint in thebulletin board case, supra).Roadway's counsel elicitedtestimony from Petros that some of the letters relied onto discharge him were fabrications,including two warn-ing letters issued for the same alleged violation. In viewof the fact that Cole did not refute Petros' testimony thathe,Cole, along with Rosinksi issued a warning letterover the above-described January 16, 1983incident, andin view of the fact that even though Roadway elicitedthis testimony and was given specifics regarding whenand who issued the warning letters but yet chose not torefute it,itmust be concluded that Petros was correct.Some of the warning letters used in discharging Petroswere fabrications.The General Counsel introduced evidence which dem-onstrates thatRoadway's true motivation in letteringPetros to the extent it did was his protected concertedactivity and his participation in the bulletin board case,supra. Bowles' statement, made just a few weeks beforePetros testified, was meant to be a warning to Petros thathis participation in the bulletin board case, supra, couldresult in his firing. The warning letters issued betweenJune 1 and 14 when he testified demonstrated that thiswas not an idle threat.The postdischarge warning letters specifically chal-lenged herein demonstrated that supervisors were letter-ing Petros without justification. Their denials that theywere told to letter him are not credited The conclusionis inescapable, in view of all that is described above, thatat least during June and July 1982 Petros was being let-tered to some extent without justification.2323 As notedabove,inmy opinion there is substantialevidence showingthat Petros was also letteredunjustifiablyafter the original charge wasfiled and the complaint was issued in thebulletin boardcase, supra 372DECISIONSOF NATIONALLABOR RELATIONS BOARDOnce Roadway misused the warning letter portion ofitsdisciplinary process in my opinion it obviated theneed to compare punishment meted out to Petros vis-a-vis other employees based on their disciplinary records.Petros' disciplinary record itself has been shown to beflawedThe alleged basis for Petros' discharge was a pretext.There was no legitimate business justification for the de-cision and so there was no dual motive. Notwithstandingthis,underLimestone Apparel Corp.,255NLRB 722(1981);Wright Line,251NLRB 1083 (1980), enfd. 662approved inNLRB v. Transportation Management Corp.,462 U.S. 393 (1983), applies to all cases alleging viola-tivation.UnderWright Line,supra, the General Counseldemonstrated that Petros was viewed. by 'Hofmann as aunion activist; that Hofmann harbored animus towardPetros and his activities,24 and that even if a dual motiveexisted,which it does not, Roadway did not meet itsburden of demonstrating, after the General Counselmade a prima facie case, that the same action wouldhave taken place irrespective of Petros' protected con-duct.25 ThisWright lineanalysis applies with equal forceto four above-described postdischarge warning letters.CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2. International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 20 isa labor organization within the meaning of Section 2(5)of the Act'3.Respondent violated Section 8(a)(1), (3), and (4) ofthe Actby discharging Konstantine Petros on September16, 1982, and by issuing warning letters to him on Octo-ber 17,1982, and January 16, February 27, and March 1,1983, because he joined,supported,or assisted the Union,engaged in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,and/orbecausehe fileda charge with the BoadinCase 8-CA-14982-2 and testified at the subsequent hearing on June14, 1982, and in order to discourage employees from en-gaging in such activities or other concerted activities forthe purpose of collective bargaining or other mutual aidor protection24Hofmann's protestations to the contrary are not credited Hofmannwas not a credible witness His demeanor impressed me as being that of aman who could place a great deal under the umbrella of a "business deci-sion" or "business necessity,"including being less than candid whileunder oath25None of the predischarge alleged violations was serious enoughwhen considered alone to warrant discharge The discharge was alleged-ly based on the cumulative record As noted above,the cumulativerecord was flawedThe other discharges cited by Respondent are distinguishable in thatThomas Cox and Donald Masters had previous discharges and did notwork during the full 9 months considered in their subsequent dischargesRobert Johnson had an absenteeism problem and repeatedly had hiswages garnisheed including instances either on the same day or within afew days preceding his 3- and 5-day suspensions and his discharge, andRobert Vernon and Michael Chisea had quite a few more warning lettersthan Petros and both had attendance problems4.Respondent violated Section 8(a)(1) of the Act onApril 12, 1983, by threatening Konstantine Petros withdiscipline because he said he would file a grievance.5.The unfair labor practices set forth above are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it will be directed to, cease and desistfrom enagaging in such conduct or like or related con-duct and take affirmative action designed to effectuatethe policies of the Act. Further, Respondent will be di-rected to make Konstantine Petros whole for any loss ofearnings, and benefits he may have suffered by reason ofthe above-described unlawful actions, by making pay-ments to him of a sum of money equal to that which henormally would have earned had Respondent not en-gaged in the above-described unlawful action, with back-pay and interest thereon to be computed in the mannerprescribed in F.W. Woolworth Co.,90 NLRB 289 (1950),andFlorida Steel Corp., 231NLRB 651 (1977).26 Re-spondent will be directed(a) to preserve and make avail-able to the Board, on request, all payroll records, and re-ports, and all other records necessary and useful to de-termine the amount of backpay due in compliance withthisDecision and Order; and (b) to expunge from Kon-stantine Petros' personnel file all documents related tothose of Respondent's actions which were determinedabove to be unlawful labor practices.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed27ORDERThe Respondent, Roadway Express, Inc., Toledo,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Discouraging protected concerted activity or dis-couraging employees from availing themselves of theBoard's process of filing unfair labor practice charges byunlawfully discharging any of its employees.(b)Threatening any employees with reprisals to dis-courage the filing of grievances.(c)Unlawfully taking any disciplinaryaction againstany employee because the employee exercises rightsguaranteed under Section 7 of the Act or files chargesunder the Act(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make Konstantine Petros whole for any loss of payand benefits he may have suffered between September 1626 See generallyIsis Plumbing Co,138 NLRB 716 (1962)27 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses ROADWAY EXPRESSand October 11, 1982, by reason of Respondent's dis-crimination against him with backpay and interest there-on to be computed in the manner set forth above.(b)Remove and expunge from Konstantine Petros'personnel file all documents which relate to Respond-ent's actions which have been found to be unfair laborpractices, and make whatever record changes are neces-sary to negate the effect of these documents and Re-spondent's unlawful actions.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Toledo, Ohio terminal copies of the at-tached noticemarked "Appendix."28 Copies of thenotice, on forms provided by the Regional Director forRegion 8, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.28 IfthisOrder is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government373The National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT unlawfully discharge or otherwise un-lawfully discipline any of our employees or discriminateagainst them in any manner because of their union affec-tion or because theyengagein union activities, protectedconcerted activities, or because they use the Board'sprocesses or file unfair labor practices.WE WILL NOT unlawfully threaten to discipline any ofour employees for engaging in protected concerted ac-tivities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the National LaborRelations Act to engage in self-organization, to bargaincollectively through a representative of their own choos-ing, to act together for collective bargaining or othermutual aid or protection, or to refrain from any and allthese things.WE WILL make Konstantine Petros whole for any lossof pay and benefits he may have suffered by reason ofRespondent's unlawful actions against him.WE WILL remove and expunge from KonstantinePetros' personnel file all documents which relate to Re-spondent's actions regarding him which actions havebeen found to be unfair labor practices and make what-ever record changes are necessary to negate the effect ofthese documents and Respondent's unlawful actions.ROADWAY EXPRESS, INC.